Title: To Benjamin Franklin from Giuseppe Doria Pamphili: Letter and Note, 28 July 1783
From: Doria Pamphili, Giuseppe
To: Franklin, Benjamin


          The independence of the United States presented the Holy See with the
            problem of how to minister to the needs of American Catholics. The colonies had been
            under the authority of the vicar apostolic in London, but once the political ties were
            officially dissolved, that religious bond would break. On January 15, 1783, Cardinal
            Leonardo Antonelli, prefect of the Congregation for the Propagation of the Faith,
            instructed the papal nuncio in Paris, Archbishop Pamphili, to seek the assistance of the
            French government on two matters. One was persuading the Americans to include in their
            peace treaty an article guaranteeing the free exercise of the Catholic religion. The
            other was devising a plan for the establishment of missions in America and appointing a
            vicar apostolic or bishop (preferably an American) in one of the major cities. Vergennes
            assured the nuncio on February 4 that an article was unnecessary, as all religions were
            tolerated in America, and evidently ignored the nuncio’s
            request that he speak to Franklin.
            Pamphili himself could not broach these topics with Franklin until the American was
            recognized by the diplomatic corps.
          That general recognition came at the weekly gathering of foreign ministers at
            Versailles on Tuesday, July 8. Pamphili reported to Rome that Franklin, Adams, and Jay
            were received by the diplomatic corps without having presented the customary card
            announcing themselves as ministers of the United States of America, but rather, “in the
            same manner customarily observed with foreign nobility who present themselves in this
              capital.”
          With the way now cleared for diplomatic initiatives, Pamphili sent this note to
            Franklin for forwarding to Congress. Though the American responded that it would be
            “absolutely useless” to do so, he
            nonetheless forwarded the note in his September 13 letter to Elias Boudinot.
         
          I.
          
            Ce 28. Juillet 1783.
          
          M. Le Nonce Apostolique a l’honneur d’envoyer à Monsieur Franklin la
            note ci-jointe. Il le prie de vouloir bien la faire passer au Congrès des Etats Unis de
            l’Amerique Septentrionale et l’appuyer de son credit./.
         
          II.
          
            Note.
            [July 28, 1783]
          
          Avant la Revolution qui vient d’être consommée dans l’Amérique
            septentrionale, les Catholiques et les Missionaires de ces Provinces dependoient dans le
            Spirituel du Vicaire Apostolique résident à Londres.
            On sent bien que cet Arrangement ne peut plus avoir lieu, mais comme il est essentiel
            que les Catholiques Sujets des Etats Unis ayent un Eclesiastique qui les gouverne en ce
            qui concerne leur Religion. La Congregation de Propagandâ
              Fide, existante a Rome pour l’Etablissement et la Conservation des Missions, est
            venue dans la Determination de proposer au Congrès d’établir dans quelque Ville des
            Etats Unis de l’Amerique septentrionale, un de leurs Sujets catholiques, avec les
            Pouvoirs de Vicaire Apostolique et avec le Caractere d’Eveque ou simplement en qualité
            de préfet Apostolique, L’Etablissement d’un Eveque Vicaire Apostolique paroit le plus
            convenable, d’autant plus que les Sujets Catholiques des Etats Unis se trouveroient à
            portée de recevoir la Confirmation et les ordres dans leur propre Pays sans être obligés
            de se rendre à cet Effet dans des Pays d’une Domination étrangere, Et comme il pourroit
            arriver quelque fois que parmi les Sujets des Etats Unis, il n’y eut Personne en état
            d’être chargée du Gouvernement spirituel soit comme Eveque, soit comme Préfet
            Apostolique; il seroit nécessaire dans une telle Circonstance que le Congrès volut bien
            consentir à ce qu’on la choisit, parmi les Sujets d’une Nation étrangere la plus amie
            des Etats Unis.
         
          Notation: Note of Pope’s Nuncio 28 July
            1783.
        